 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1


FOURTH AMENDMENT TO
 
LOAN AND SECURITY AGREEMENT
 
 
This Fourth Amendment to Loan and Security Agreement (this “Amendment”) is dated
as of the 8th day of May, 2009, and is made by and among EMCORE Corporation, a
New Jersey corporation (“Borrower”), Bank of America, N.A. (“Lender”), and the
other Obligors party to that certain Loan and Security Agreement dated
September 26, 2008 (as amended, modified, supplemented or restated from time to
time, the “Agreement”).  Borrower, Lender and such other Obligors now desire to
amend the Agreement as provided herein, subject to the conditions set forth
herein.  Capitalized terms used in this Amendment and not otherwise defined
herein have the meanings given to such terms in the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, Borrower, such other Obligors
and Lender agree as follows:
 
1. Subsection 14(a) of the Agreement is amended to read in its entirety as
follows:
 
“Commencing with the fiscal quarter ended March 31, 2010, as of the last day of
each fiscal quarter for the 6-month period ending on such date, no Obligor shall
permit the Fixed Charge Coverage Ratio to be less than 1.50 to 1.0.”
 
2. Borrower shall pay all expenses, including attorney fees, which Lender incurs
in connection with the preparation of this Amendment and any related
documents.  All such fees and expenses maybe charged against Borrower’s loan
account
 
3. To induce Lender to enter into this Amendment, Obligors make the following
representations and warranties:
 
(a) Each recital, representation and warranty contained in this Amendment, in
the Agreement as amended by this Amendment and in the Other Agreements, is true
and correct as of the date of this Amendment and does not omit to state a
material fact required to make such recital, representation or warranty not
misleading; and
 
(b) No Event of Default or event which, with the passage of time or the giving
of notice or both, would constitute an Event of Default has occurred and is
continuing under the Agreement or any of the Other Agreements.
 
4. Each Obligor waives any and all defense, claims, counterclaims and offsets
against Lender which may have arisen or accrued through the date of this
Amendment.  Each Obligor acknowledges that Lender and its employees, officers,
agents and attorneys have made no representations or promises except as
specifically reflected in this Amendment and in the written agreements which
have been previously executed.
 
5. Each Obligor represents and warrants to Lender that this Amendment has been
approved by all necessary corporate action, and the individual signing below
represents and warrants that he or she is fully authorized to do so.
 
6. This Amendment shall not become effective until this Amendment and the
Guarantors’ Acknowledgement attached hereto have been fully executed by all
parties hereto or thereto and delivered to Lender.
 
7. Except as expressly amended hereby and by any other supplemental documents or
instruments executed by either party hereto in order to effectuate the
transactions contemplated by this Amendment, the Agreement and all Exhibits
thereto are ratified and confirmed by Obligors and Lender and remain in full
force and effect in accordance with their terms.
 
8. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which, taken together, shall constitute one and
the same agreement.  This Amendment may be delivered by facsimile, and when so
delivered will have the same force and effect as delivery of an original
signature.
 
[Signatures appear on the following page.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
EMCORE CORPORATION


/s/ Keith J Kosco


By:           Keith J. Kosco, Esq.
Title:        Chief Legal Officer and Secretary




EMCORE IRB COMPANY, LLC


/s/ Keith J Kosco


By:           Keith J. Kosco, Esq.
Title:        Chief Legal Officer and Secretary




OPTICOMM CORP.


/s/ Keith J Kosco


By:           Keith J. Kosco, Esq.
Title:        Chief Legal Officer and Secretary




EMCORE SOLAR POWER, INC.


/s/ Keith J Kosco


By:           Keith J. Kosco, Esq.
Title:        Chief Legal Officer and Secretary




BANK OF AMERICA, N.A.


/s/ Barbara Lamacki


By:          Barbara Lamacki
Title:       Assistant Vice President




